Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of April 2008 Commission file number001-31819 GOLD RESERVE INC. Address of Principal Executive Offices: 926 West Sprague Avenue Suite 200 Spokane, Washington 99201 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X . If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3- 2(b): Filed with this Form 6-K are the following, which are incorporated herein by reference: 99.1 NI 43-101 Technical Report 99.2 Material Change Report 99.3 Consent of Richard Lambert 99.4 Consent of Susan Poos 99.5 Consent of Barton Stone 99.6 Consent of Richard Addison Certain statements included herein, including those that express management's expectations or estimates of our future performance or concerning the Brisas Project or the Choco 5 exploration project, constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995. Forward-looking statements are necessarily based upon a number of estimates and assumptions that, while considered reasonable by management at this time, are inherently subject to significant business, economic and competitive uncertainties and contingencies. We caution that such forward-looking statements involve known and unknown risks, uncertainties and other risks that may cause the actual financial results, performance, or achievements of Gold Reserve Inc. to be materially different from our estimated future results, performance, or achievements expressed or implied by those forward- looking statements. Numerous factors could cause actual results to differ materially from those in the forward-looking statements, including without limitation, concentration of operations and assets in Venezuela; corruption and uncertain legal enforcement; requests for improper payments; regulatory, political and economic risks associated with Venezuelan operations (including changes in previously established legal regimes, rules or processes); the ability to obtain or maintain the necessary permits or additional funding for the development of the Brisas Project; in the event any key findings or assumptions previously determined by us or our experts in conjunction with our 2005 bankable feasibility study (as updated or modified from time to time) significantly differ or change as a result of actual results in our expected construction and production at the Brisas Project (including capital and operating cost estimates); risk that actual mineral reserves may vary considerably from estimates presently made; impact of currency, metal prices and metal production volatility; fluctuations in energy prices; changes in proposed development plans (including technology used); our dependence upon the abilities and continued participation of certain key employees; and risks normally incident to the operation and development of mining properties. This list is not exhaustive of the factors that may affect any of the Company's forward- looking statements. Investors are cautioned not to put undue reliance on forward-looking statements. All subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by this notice. The Company disclaims any intent or obligation to update publicly these forward-looking statements, whether as a result of new information, future events or otherwise. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLD RESERVE INC. (Registrant) By: s/ Robert A. McGuinness Vice President  Finance & CFO April 3, 2008 Exhibit Index The following are filed as exhibits to this Form 6-K: Exhibit Number Description NI 43-101 Technical Report Material Change Report Consent of Richard Lambert Consent of Susan Poos Consent of Barton Stone Consent of Richard Addison Exhibit 99.1 NI 43-101 Technical Report Technical Report Update, Brisas Project, Venezuela Technical Report Update, Brisas Project, Venezuela Prepared for Gold Reserve, Inc. March 31, 2008 Prepared by Pincock, Allen & Holt Richard Addison, P.E. Richard J. Lambert, P.E. Susan R. Poos, P.E. Barton G. Stone, C.P.G. CONTENTS Page EXECUTIVE SUMMARY Location Ownership Geology Mineralization Exploration Resource Modeling and Estimation Mine Design and Reserve Estimate Development and Operations 1.8.1 Mine Plan and Operation 1.8.2 Plant Operation 1.8.3 Project Economics Conclusions 1.9.1 Adequacy of Procedures 1.9.2 Adequacy of Data 1.9.3 Adequacy of Feasibility Study 1.9.4 Compliance with Canadian NI 43-101 Standards Recommendations INTRODUCTION AND TERMS OF REFERENCE Qualified Persons and Participating Personnel Terms and Definitions Units Source Documents RELIANCE ON OTHER EXPERTS PROPERTY, DESCRIPTION AND LOCATION Property Location Description Ownership 4.3.1 Property Survey Royalties and Exploitation Taxes Environmental Liabilities Status of Required Permits Pincock, Allen & Holt 34424 March 31, 2008 Page i CONTENTS (Continued) Page ACCESSIBILITY, CLIMATE, PHYSIOGRAPHY, AND INFRASTRUCTURE Access Climate Physiography Infrastructure HISTORY The Company The Brisas Project Se quence of Studies GEOLOGIC SETTING Project Geology District Geology Sequence of Units District Structure Site Geology Detailed Geology of the Brisas Project Rock Units Weathered Rock and Saprolite Unweathered Rock Stratigraphy DEPOSIT TYPES MINERALIZATION Types The Blue Whale Body Disseminated Au+Pyrite (+/-Cu) Disseminated High Cu/Low Au Au-Bearing Shear Zones Alteration Trace Element Geochemistry Geological Model Genesis of Deposit Pincock, Allen & Holt Page ii 34424 March 31, 2008 CONTENTS (Continued) Page 9.2.2 Later Remobilization PROJECT EXPLORATION Exploration Model PROJECT DRILLING Drill Hole Collar Surveys Downhole Surveys Core Logging Twin Drilling Verification Condemnation Drilling SAMPLING METHODOLOGY Drilling Sampling Bulk Density Determination Sampling SAMPLE PREPARATION, ANALYSIS, AND SECURITY Drilling Sample Analysis Drilling Sample Check Analysis Density Analysis DATA VERIFICATION Data Verification and Validation Twin Drilling Verification ADJACENT PROPERTIES METALLURGY AND MINERAL PROCESSING Metallurgical Testwork Plant Design MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES Pincock, Allen & Holt Page iii 34424 March 31, 2008 CONTENTS (Continued) Page Coordinate System, Surveying, and Topography Sample Database Resource Model Setup Mineralized Rock Model Statistical Analyses, Variogram Analyses, Resource Estimation and Validation Statistical Analyses of the Gold Data Statistical Analyses of the Copper Data Variogram Analyses of the Gold and Copper Data Resource Estimation Resource Classifications Model Validation Resource Statement 17.10 Reserve Estimation Optimization Analysis Mine Design Cutoff Grade 17.11 Reserve Statement 17.12 Summary and Conclusions Adequacy of Procedures Adequacy of Data Compliance with Canadian NI 43-101 Standards Exploration Potential OTHER RELEVANT DATA AND INFORMATION INTERPRETATION AND CONCLUSIONS Adequacy of Procedures Adequacy of Data Adequacy of Feasibility Study Compliance with Canadian NI 43-101 Standards RECOMMENDATIONS REFERENCES Pincock, Allen & Holt Page iv 34424 March 31, 2008 CONTENTS (Continued) Page ADDITIONAL REQUIREMENTS FOR DEVELOPMENT PROPERTIES Mining Operations Recoverability Markets and Contracts Environmental Considerations Taxes 22.5.1 Income Tax 22.5.2 Value Added Tax 22.5.3 Resource Taxes 22.5.4 Customs Duties C apital and Operating Cost Estimates 22.6.1 Capital Cost Details 22.6.2 Operating Cost Summary Economic Analysis Base Case Evaluation 22.8.1 Major Assumptions 22.8.2 Sensitivity Analysis ILLUSTRATIONS CERTIFICATES OF QUALIFICATION TABLES 1-1 Drilling Summary 1-2 Mineral Resource Estimate 1-3 Reserve Estimate Based on Revenue Cutoffs of $3.04 for Hard Rock & $3.24 for Saprolite 1.8 1-4 Reserve Case and Base Case Economic Evaluation 1-5 Base Case Key Economic Assumptions and Results 4-1 Land Status Summary 11-1 Project Drilling Summary 11-2 Brisas Concession Exploration Drilling Summary 13-1 Check Assays for High Grade Gold Values 13-2 Bulk Densities and Moisture Contents by Rock Type 14-1 Twin Hole Data (Au and Cu Grade) Pincock, Allen & Holt Page v 34424 March 31, 2008 CONTENTS (Continued) Page 14-2 Twin Hole Data (Average Au and Cu Grade Maximums and Minimums) 16-1 Ore Processing, Ore Types and Grades 16-2 Ore Processing, Testwork Summary 16-3 Average of the Results for the Locked Cycle Tests 16-4 Ore Processing, Principal Parameters 16-5 Ore Processing, Principal Equipment List 17-1 Drill Hole Database Summary 17-2 Rock Type and Density Model Codes 17-3 Block Model Geometry 17-4 Mineral Envelope Model Codes 17-5 Statistics of the Input Au Data 17-6 Statistics of the Input Cu Data 17-7 Variogram Parameters 17-8 Search Parameters for Gold Grade Estimation 17-9 Search Parameters for Copper Grade Estimation 17-10 Mineral Resource Classification Criteria 17-11 Mineral Resource Estimate 17-12 Statistics of the Block Estimates of Au-grades 17-13 Statistics of the Block Estimates of Cu-grades 17-14 Final 2008 Whittle ® Pit Economic Parameters 17-15 Mill Recoveries 17-16 Pit Slope Parameters 17-17 Revenue Cutoff Grade Calculation 17-18 January 2008 Reserve Estimate Based on a Revenue Cutoff of $3.54 Hard Rock and $3.74 Saprolite 22-1 Base Case Key Economic Assumptions and Results 22-2 Base Case Average Operating Cost 22-3 Reserve Case and Base Case Economic Evaluation 22-4 Economic Evaluation  Base Case and Price Sensitivity FIGURES 4-1 Project General Location Map 4-2 Concession Map 4-3 Satellite Image of Las Brisas Surface 7-1 Geological Map of KM 88 District 7-2 Brisas Concession Geological Map 7-3 Typical Weathering Column 7-4 Ternary Diagram for Classification of Tuffaceous Units 7-5 Stratigraphic Column 9-1 E-W Section at 683000 N, Lithologic with Au and Cu Mineralized Pincock, Allen & Holt Page vi 34424 March 31, 2008 CONTENTS (Continued) Page 11-1 Drill Hole Location 13-1 Gold Reserves Sample Preparation Flow Sheet 13-2 High Grade Au Original and Check Assay Comparison 14-1 Twin Core Hole Locations 14-2 Twin Core Holes Showing Gold Assays  Section 682300 N 16-1 Simplified Overall Process Flow Diagram 17-1 Block Model Boundaries and Ore Bodies 17-2 Statistics of Au Inside Mineralized Envelope (Uncapped) 17-3 Statistics of Au in Blue Whale (Uncapped) 17-4 Statistics of Cu Inside Mineralized Envelope (Uncapped) 17-5 Statistics of Cu in Blue Whale (Uncapped) 17-6 Variogram Models of Au Inside Mineralized Envelope 17-7 Variogram Models of Cu Inside Mineralized Envelope 17-8 Cross Section 682150 N. Measured, Indicated and Inferred Category Blocks 17-9 Cross Section 682old Grade Distribution in Measured, Indicated, and Inferred Blocks 17-10 Cross Section 682150 N. Copper Grade Distribution in Measured, Indicated and Inferred Category Blocks 17-11 Cumulative Frequency Comparison of Gold Inside AUME 17-12 Cumulative Frequency Comparison of Gold in Blue Whale 17-13 Cumulative Frequency Comparison of Copper Inside CUME 17-14 Cumulative Frequency Comparison of Copper in Blue Whale 17-15 Cumulative Frequency Comparison of Copper in Saprolite Layers (Cu) 17-16 Rock Slope Sectors 17-17 Overall Project Layout Pincock, Allen & Holt Page vii 34424 March 31, 2008 1.0 EXECUTIVE SUMMARY The Brisas Project is a gold-copper deposit located in the Kilometer 88 mining district of Bolivar State in southeast Venezuela. Before its acquisition by Gold Reserve Inc. (GRI) in 1992, local owners and also illegal miners worked the property on a small scale. Shallow pitting and hydraulic methods were used to mine the upper saprolite zone, and coarse gold was recovered by gravity concentration. GRI has carried out a major exploration drilling program on the concession, resulting in the definition of a large, gold-copper deposit. The operating plan proposes a large open pit mine containing proven and probable reserves of approximately 10.2 million ounces of gold and 1.4 billion pounds of copper in 482.7 million tonnes of ore grading 0.66 grams of gold per tonne and 0.13 percent copper, at a revenue cutoff grade of $3.54 per tonne for hard rock and $3.74 for saprolite. The revenue cutoffs were based on a gold price of $470 per ounce and a copper price of $1.35 per pound. The project anticipates utilizing conventional truck and shovel mining methods with the processing of ore at full production of 75,000 to 68,000 tonnes per day, yielding an average annual production of 457,000 ounces of gold and 63 million pounds of copper over an estimated mine life of approximately 18.25 years. This Technical Report is based on the Brisas Project Feasibility Study dated January 2005, with the following Updates: A new resource model was developed by Pincock, Allen & Holt (PAH) with the addition of 84 new drill holes in late 2004 and new variograms and search parameters in 2007. The information is presented in the PAH report Update of Resource Model, Brisas del Cuyuni Gold Project, Southeast Venezuela, dated June 2007. A new capital cost estimate with minor modifications to the process flowsheet was developed by SNC Lavalin to further update the feasibility costs to 4 th Quarter 2007 costs. The information is presented in the SNC report Basis of Update Control Estimate for the Brisas Project, dated February 2008. An update to the pit slopes geotechnical parameters was completed by Sergio Brito Consultoria Ltda (SBC) and Vector Colorado LLC (Vector). The information is presented in the SBC report Brisas Pit Stability, dated July 2007. A new mine design and production schedule based on new project costs was developed by Marston & Marston, Inc. (Marston). The information is presented in the Marston report January 2008 Mine Plan Update, dated January 2008. A new project economic model was developed by GRI and validated by PAH. This model uses updated capital and operating costs and was used for the economic information presented in this Technical Report. Pincock, Allen & Holt 34424 March 31, 2008 This Technical Report assumes an economic base case utilizing a gold price of $600 per ounce, copper price of $2.25 per pound, and silver price of $11.00 per ounce. The Base Case is near the three-year rolling average for gold and silver metal prices and between the three-year and five-year rolling averages for copper metal prices as of February 2008. At such prices, total cash operating costs (net of copper byproduct credits) are estimated at $142 per ounce of gold and total costs per ounce, including operating costs and initial and sustaining capital would be $277 per ounce of gold. Initial capital costs are currently estimated at $731 million with another $53 million in working capital, critical spares and initial fills. All amounts are in U.S. dollars. 1.1 Location The Brisas Project is located in the Kilometer 88 mining district of Bolivar State in southeast Venezuela at Latitude 6 ° 10 North and Longitude 61 ° 28 West. The property is approximately 3.5 kilometers west of the Kilometer 88 marker on Highway 10. Las Claritas is the closest town to the property. The project site is located in the Guyana region, which covers approximately one-third of Venezuelas national territory. The main nearby large city is Puerto Ordaz, with approximately 1.4 million inhabitants, situated on the Orinoco River near its confluence with the Caroní River. Puerto Ordaz has major port facilities accessible to ocean-going vessels from the Atlantic Ocean via the Orinoco, a distance of about 200 kilometers. There is regularly scheduled airline service to Puerto Ordaz from various cities within Venezuela. Highway 10 provides paved access from Puerto Ordaz, which is 373 kilometers northwest of the property, to within 3.5 kilometers of the project site. Unpaved roads provide the remaining 3.5 kilometers of access. Upgrading the unpaved roads is part of the infrastructure improvements planned for the project area. 1.2 Ownership The main mineralized area at the Brisas Project is contained within the 500-hectare (1,235 acre) Brisas Del Cuyuni alluvial and hardrock Concession. The Concession measures 2,500 meters (1.5 miles) north-south and 2,000 meters (1.25 miles) east-west. GRI also controls several other concessions either adjacent to or near the Brisas Concession. According to GRI, mineral ownership consists of Brisas alluvial production concession originally granted in 1988 and acquired by GRI in 1992 with the acquisition of Compania Aurifera Brisas del Cuyuni S.A. The hardrock production concession immediately below the alluvial concession was applied for by GRI in 1993 and was ordered to be issued by the Ministry of Energy and Mines (MEM) in December 1997. The concession was granted to GRI in early 1998 and the official record of veta (hard rock) rights was published in the Gaceta Official De La Republica De Venezuela on March 3, 1998. The combined alluvial concession and hardrock concession are referred to as the Brisas Concession. Pincock, Allen & Holt 34424 March 31, 2008 Other applications for mineral rights have been submitted for small tracts of land immediately adjacent to the Brisas Concessions. These include the 15-hectare NLNAV1 to the north, the 21-hectare NLEAV1 to the east and the 32-hectare NLSAV1 to the south. GRI has received the contract for mineral rights on NLEAV1 and NLSAV1 and has applied for the rights to NLNAV1. Additionally, in 1999, GRI acquired the 1,433-hectare (3,541 acres) El Pauji Concession and contracts with Corporation Venezolana de Guyana (CVG) for the 4,950-hectare (12,232 acres) Barbara property, the 847-hectare (2,162 acres) Zuleima property and the 1644-hectare (4,062 acres) Lucia property. Early in 2004 Gold Reserve obtained contracts for the 499-hectare (1,232 acres) Esperanza and the 50-hectare (123 acres) Yusmari properties.
